Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 4-23 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims  1-2, 4-6, 10-14, 17-20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrahams et al (US Patent Application Publication 2012/0023309), in view of Oks (US Patent Application Publication 2018/0285135), further in view of Gounares (US Patent 8615766)

For claim 1, Abraham et al teach the following limitations: A computer-implemented method (Fig 1 – Fig 7 includes the method) comprising: booting a hypervisor (308 in Fig 3 shows that hypervisor is loaded during booting) on each processor core of a plurality of processor cores (310 in Fig 3; Fig 1 shows that P1 and P2 are booted on the hypervisor; P1 is a partition that includes cores C1 and C2 and P2 is a partition that includes C3 and C4; [0039]; [0032]-[0034]) across one or more physical central processing units (CPUs) of a computer system (102 is the multi-core processor in Fig 1; [0039]), and enabling virtualization on the computer system for the hypervisor to launch guest virtual machines for execution on the computer system ([0033]-[0034] mentions that hypervisor represents a virtual machine to each partition; thus virtualization is enabled for hypervisor to launch the virtual machines); booting a first operating system on computer system as a first guest of the hypervisor ([0033]-[0034]; Fig 1; OS1 boots as a guest OS on the hypervisor) wherein booting the first operating system boots the first operating system on a first subset of the plurality of processor cores (Fig 1 shows that OS1 is booted on core C1 and C2; [0026]; [0028]; [0034] [0039] [0057]), the first subset comprising one or more processor cores (C1 and C2 are shown as processor cores in Fig 1 for partition 1 that boots OS1; [0026]); and booting a second operating system ([0033]-[0034]; Fig 1; OS2 boots as a guest OS on the hypervisor), different from the first operating system ([0034]), on a second subset of the plurality of processor cores  (Fig 1 shows that OS2 is booted on core C3 and C4; [0026]; [0028]; [0034] [0039] [0057]), the second subset comprising one or more processor cores (C3 and C4 are shown as processor cores in Fig 1 for partition 2 that boots OS2; [0026]), wherein the first subset and second subset are mutually exclusive subsets of the plurality of processor cores (C1, C2, C3 and C4 are all different cores of the multi-processor; Fig 1 ; [0023]), wherein a first processor core of a physical CPU of the one or more physical CPUs is included in the first subset (C1 is included in the first subset for P1 as shown in Fig 1) and a second processor core of the physical CPU is included in the second subset (C3 is included in the second subset for P2 as shown in Fig 1; [0023][0026][0028]), wherein the first and second operating systems execute concurrently on the computer system ([0034] [0057],[0037] mentions about messaging between the partition using PCI/Ethernet  and each of the first and second operating systems executes on only its respective subset of processor core(s) ([0039]; [0053] [0057] [0034] mention that each partition has respective cores to execute the respective OS), wherein the first and second operating systems  execute on  first subset of core(s) and second subset of processor core(s), respectively ([0039]; [0053] [0057] [0034]; Fig 1 shows that OS 1 executes on partition 1 with respective cores C1 and C2) and concurrently ([0032][0037]). 

Abraham et al does not explicitly mention the following limitations:  absent scheduling the execution of the first operating system on the first subset of processor core and the execution of the second operating system on the second subset of the processor core.  

Oks et al teach the following limitations: absent the execution of the first operating system and second operating system being scheduled by the hvpervisor ([0009]; [0020]; [0023] [0028] [0035] Fig 3 mentions that scheduling is moved from hypervisor to OS). Oks further teaches that CPU topology can be exposed to guest VMs and the guest VM makes its own scheduling decisions. Therefore, even with the presence of hypervisor and host OS, the guest VMs can make their own decisions. 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Abrahams et al and Oks et al to absent the scheduling by hypervisor since hypervisor based scheduling has some shortcomings such as scheduler redundancy, security risks ([0003]-[0006] Oks ), which can be 

Although Oks teaches that the VMs can make their own scheduling decisions and scheduling is removed from hypervisor, Oks does not explicitly mention about complete removal of scheduling from host OS for the guest VMs. 

Gounares teaches a system where the first and second operating systems execute concurrently on the first subset of processor and the second subset of processor respectively (lines 25-27 of col 6; lines 1-2 of col 4 mention about concurrent execution of the OSs on its own processors/memory) and absent scheduling the execution of the first operating system on the first subset of processors and the execution of the second operating system on the second subset of the processors (lines 15-20 of col 2; lines 35-40 of col 2 mention that each OS has its own processor and the OS can directly access the processors; thus there is no schedulers to execute on the processors)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Abrahams, Oks and Gounares to dedicate the cores to each guest OSs so that no external scheduler is needed for the guest OSs. Oks explain the benefits of removing the scheduling from hypervisor ([0005]-[0006]). Although Oks uses a host OS based scheduler in best mode embodiments, Oks further mentions that guest OSs can have exposed CPU topology and can make own decision. 

For claim 2, Abrahams Fig 3 mention that hypervisor is loaded first before creating the partition during booting and the hypervisor sets up the partition including loading the OSs.

For claim 4, Oks mentions that the hypervisor is without a scheduler ([0028]). 

For claim 5, hypervisor yields execution to host OS (Fig 4 to Fig 7 in Oks, hypercall return). 

For claim 6, Fig 4 – Fig 7 in Oks mentions that hypervisor call from host kernel commences the execution (a trap to hypervisor). 

For claim 10, Abrahams [0046]-[0047] mention that multiple lime cards may each comprise multiple partitions with each partition being allocated to one or more core of the processor. Therefore each partition with respective OS execute on its respective core. 

For claim 11,  Abrahams and Oks teach calling hypervisor (Fig 4- Fig 7 of Oks). Abraham teaches flash (i.e. firmware) to partition ([0079]-[0080] and Fig 5). 

A computer program product comprising: a non-transitory computer readable medium storing instructions for execution to perform a method, the method (Fig 1 – Fig 7 includes the method which are performed by a processor and memory; [0099]-[0100])) comprising: booting a hypervisor (308 in Fig 3 shows that hypervisor is loaded during booting) on each processor core of a plurality of processor cores (310 in Fig 3; Fig 1 shows that P1 and P2 are booted on the hypervisor; P1 is a partition that includes cores C1 and C2 and P2 is a partition that includes C3 and C4; [0039]; [0032]-[0034]) across one or more physical central processing units (CPUs) of a computer system (102 is the multi-core processor in Fig 1; [0039]), and enabling virtualization on the computer system for the hypervisor to launch guest virtual machines for execution on the computer system ([0033]-[0034] mentions that hypervisor represents a virtual machine to each partition; thus virtualization is enabled for hypervisor to launch the virtual machines); booting a first operating system on computer system as a first guest of the hypervisor ([0033]-[0034]; Fig 1; OS1 boots as a guest OS on the hypervisor) wherein booting the first operating system boots the first operating system on a first subset of the plurality of processor cores (Fig 1 shows that OS1 is booted on core C1 and C2; [0026]; [0028]; [0034] [0039] [0057]), the first subset comprising one or more processor cores (C1 and C2 are shown as processor cores in Fig 1 for partition 1 that boots OS1; [0026]); and booting a second operating system ([0033]-[0034]; Fig 1; OS2 boots as a guest OS on the hypervisor), different from the first operating system ([0034]), on a second subset of the plurality of processor cores  (Fig 1 shows that OS2 is booted on core C3 and C4; [0026]; [0028]; [0034] [0039] [0057]), the second subset comprising one or more processor cores (C3 and C4 are shown as processor cores in Fig 1 for partition 2 that boots OS2; [0026]), wherein the first subset and second subset are mutually exclusive subsets of the plurality of processor cores (C1, C2, C3 and C4 are all different cores of the multi-processor; Fig 1 ; [0023]), wherein a first processor core of a physical CPU of the one or more physical CPUs is included in the first subset (C1 is included in the first subset for P1 as shown in Fig 1) and a second processor core of the physical CPU is included in the second subset (C3 is included in the second subset for P2 as shown in Fig 1; [0023][0026][0028]), wherein the first and second operating systems execute concurrently on the computer system ([0034] [0057],[0037] mentions about messaging between the partition using PCI/Ethernet messaging;  therefore, both OSs are executing on respective partitions) and each of the first and second operating systems executes on only its respective subset of processor core(s) ([0039]; [0053] [0057] [0034] mention that each partition has respective cores to execute the respective OS), wherein the first and second operating systems  execute on  first subset of core(s) and second subset of processor core(s), respectively ([0039]; [0053] [0057] [0034]; Fig 1 shows that OS 1 executes on partition 1 with respective cores C1 and C2). 

Abraham et al does not explicitly mention the following limitations:  absent the execution of the first operating system and second operating system being scheduled by the hvpervisor 



It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Abrahams et al and Oks et al to absent the scheduling by hypervisor since hypervisor based scheduling has some shortcomings such as scheduler redundancy, security risks ([0003]-[0006] Oks ), which can be minimized when scheduling operation is minimized via the hypervisor ([0009]-[0010]; [0020]; [0036] of Oks). With the teachings of Oks, the system of Abraham can bypass scheduler in the hypervisor. 

Although Oks teaches that the VMs can make their own scheduling decisions and scheduling is removed from hypervisor, Oks does not explicitly mention about complete removal of scheduling from host OS for the guest VMs. 

Gounares teaches a system where the first and second operating systems execute concurrently on the first subset of processor and the second subset of processor respectively (lines 25-27 of col 6; lines 1-2 of col 4 mention about concurrent execution of the OSs on its own processors/memory) and absent scheduling the execution of the first operating system on the first subset of processors and the execution of the second operating system on the second subset of the processors (lines 15-20 of col 2; lines 35-40 of col 2 mention that each OS has its own processor and the OS can directly access the processors; thus there is no schedulers to execute on the processors)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Abrahams, Oks and Gounares to dedicate the cores to each guest OSs so that no external scheduler is needed for the guest OSs. Oks explain the benefits of removing the scheduling from hypervisor ([0005]-[0006]). Although Oks uses a host OS based scheduler in best mode embodiments, Oks further mentions that guest OSs can have exposed CPU topology and can make own decision. Gounares further teaches direct access of the resources by the guest OSs and therefore, no scheduler is necessary. Therefore, the partitions of Abrahams can be executed on dedicated resources so that there is no need for external scheduler in the system. The guest OSs can execute on its respective cores without scheduling. 

For claim 13, Abrahams Fig 3 mention that hypervisor is loaded first before creating the partition during booting and the hypervisor sets up the partition including loading the OSs.

For claim 14, Fig 4 – Fig 7 in Oks mentions that hypervisor call from host kernel commences the execution (a trap to hypervisor). 



For claim 18, Abraham et al teach the following limitations: A computer system comprising: a memory; and a processing circuit in communication with the memory, wherein the computer system is configured to perform (Fig 1 – Fig 7 shows the computer implemented method which are performed by a processor and memory; [0099]-[0100]): booting a hypervisor (308 in Fig 3 shows that hypervisor is loaded during booting) on each processor core of a plurality of processor cores (310 in Fig 3; Fig 1 shows that P1 and P2 are booted on the hypervisor; P1 is a partition that includes cores C1 and C2 and P2 is a partition that includes C3 and C4; [0039]; [0032]-[0034]) across one or more physical central processing units (CPUs) of a computer system (102 is the multi-core processor in Fig 1; [0039]), and enabling virtualization on the computer system for the hypervisor to launch guest virtual machines for execution on the computer system ([0033]-[0034] mentions that hypervisor represents a virtual machine to each partition; thus virtualization is enabled for hypervisor to launch the virtual machines); booting a first operating system on computer system as a first guest of the hypervisor ([0033]-[0034]; Fig 1; OS1 boots as a guest OS on the hypervisor) wherein booting the first operating system boots the first operating system on a first subset of the plurality of processor cores (Fig 1 shows that OS1 is booted on core C1 and C2; [0026]; [0028]; [0034] [0039] [0057]), the first subset comprising one or more processor cores (C1 and C2 are shown as processor cores in Fig 1 for partition and booting a second operating system ([0033]-[0034]; Fig 1; OS2 boots as a guest OS on the hypervisor), different from the first operating system ([0034]), on a second subset of the plurality of processor cores  (Fig 1 shows that OS2 is booted on core C3 and C4; [0026]; [0028]; [0034] [0039] [0057]), the second subset comprising one or more processor cores (C3 and C4 are shown as processor cores in Fig 1 for partition 2 that boots OS2; [0026]), wherein the first subset and second subset are mutually exclusive subsets of the plurality of processor cores (C1, C2, C3 and C4 are all different cores of the multi-processor; Fig 1 ; [0023]), wherein a first processor core of a physical CPU of the one or more physical CPUs is included in the first subset (C1 is included in the first subset for P1 as shown in Fig 1) and a second processor core of the physical CPU is included in the second subset (C3 is included in the second subset for P2 as shown in Fig 1; [0023][0026][0028]), wherein the first and second operating systems execute concurrently on the computer system ([0034] [0057],[0037] mentions about messaging between the partition using PCI/Ethernet messaging;  therefore, both OSs are executing on respective partitions) and each of the first and second operating systems executes on only its respective subset of processor core(s) ([0039]; [0053] [0057] [0034] mention that each partition has respective cores to execute the respective OS), wherein the first and second operating systems  execute on  first subset of core(s) and second subset of processor core(s), respectively ([0039]; [0053] [0057] [0034]; Fig 1 shows that OS 1 executes on partition 1 with respective cores C1 and C2). 

 absent the execution of the first operating system and second operating system being scheduled by the hvpervisor 

Oks et al teach the following limitations: absent the execution of the first operating system and second operating system being scheduled by the hvpervisor ([0009]; [0020]; [0023] [0028] [0035] Fig 3 mentions that scheduling is moved from hypervisor to OS). Oks further teaches that CPU topology can be exposed to guest VMs and the guest VM makes its own scheduling decisions. Therefore, even with the presence of hypervisor and host OS, the guest VMs can make their own decisions. 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Abrahams et al and Oks et al to absent the scheduling by hypervisor since hypervisor based scheduling has some shortcomings such as scheduler redundancy, security risks ([0003]-[0006] Oks ), which can be minimized when scheduling operation is minimized via the hypervisor ([0009]-[0010]; [0020]; [0036] of Oks). With the teachings of Oks, the system of Abraham can bypass scheduler in the hypervisor. 

Although Oks teaches that the VMs can make their own scheduling decisions and scheduling is removed from hypervisor, Oks does not explicitly mention about complete removal of scheduling from host OS for the guest VMs. 

here the first and second operating systems execute concurrently on the first subset of processor and the second subset of processor respectively (lines 25-27 of col 6; lines 1-2 of col 4 mention about concurrent execution of the OSs on its own processors/memory) and absent scheduling the execution of the first operating system on the first subset of processors and the execution of the second operating system on the second subset of the processors (lines 15-20 of col 2; lines 35-40 of col 2 mention that each OS has its own processor and the OS can directly access the processors; thus there is no schedulers to execute on the processors)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Abrahams, Oks and Gounares to dedicate the cores to each guest OSs so that no external scheduler is needed for the guest OSs. Oks explain the benefits of removing the scheduling from hypervisor ([0005]-[0006]). Although Oks uses a host OS based scheduler in best mode embodiments, Oks further mentions that guest OSs can have exposed CPU topology and can make own decision. Gounares further teaches direct access of the resources by the guest OSs and therefore, no scheduler is necessary. Therefore, the partitions of Abrahams can be executed on dedicated resources so that there is no need for external scheduler in the system. The guest OSs can execute on its respective cores without scheduling. 

For claim 19, Abrahams Fig 3 mention that hypervisor is loaded first before creating the partition during booting and the hypervisor sets up the partition including loading the OSs.



For claim 23, Abrahams [0046]-[0047] mention that multiple lime cards may each comprise multiple partitions with each partition being allocated to one or more core of the processor. Therefore each partition with respective OS execute on its respective core. 

4.	Claims 7-9, 15-16, 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrahams et al, in view of Oks et al, further in view of Gounares (US Patent 8615766), further in view of Zimmer et al (US Patent Application Publication 20070005946). 

For claim 7, Abrahams et al teach that the hardware resources are exclusive to partitions and VMs are independent and may not know that other partitions exist ([0031]; [0034]). Gounares teaches first OS to initialize a subset and second OS to another subset (lines 25-31 of col 2). However, for further clarification, examiner cites Zimmer[0049]- [0052] mention about under reporting of processing units to GP OS, where non-reported processing units are for I/O OS. [0G56]-[G057] mention that certain processing units are marked for GP OS and remaining processing units are marked for I/O processing units. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Abrahams, Oks Gounares and Zimmer so that one OS is ignorant about another OS’s state for the partition being self-sufficient, which increase further performance and management. 


For claim 9, Zimmer, [0056] mentions about a table to use for the GSs. [0057]-[0058] mentions that table 512 enables OS to control devices and OSs refer 512 during runtime and boot time. OS receives the indication in response to request for an indication,
Abrahams, in view of Oks, in view of Gounares in view of Zimmer does not mention about UEFI hooking. Examiner takes official notice that UEFI hooking is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide UEFI hooking, since UEFI implementation is more flexible and provides added functionality in the system.

For claim 15, Abrahams et al teach that the hardware resources are exclusive to partitions and VMs are independent and may not know that other partitions exist ([0031]; [0034]). Gounares teaches first OS to initialize a subset and second OS to another subset (lines 25-31 of col 2).For further clarification, Zimmer[0049]- [0052] mention about under reporting of processing units to GP OS, where non-reported processing units are for I/O OS. [0G56]-[G057] mention that certain processing units are marked for GP OS and remaining processing units are marked for I/O processing units. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to 
For claim 16, Zimmer, [0056] mentions about a table to use for the GSs. [0057]-[0058] mentions that table 512 enables OS to control devices and OSs refer 512 during runtime and boot time. OS receives the indication in response to request for an indication,
Abrahams, in view of Oks, in view of Gounares, in view of Zimmer does not mention about UEFI hooking. Examiner takes official notice that UEFI hooking is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide UEFI hooking, since UEFI implementation is more flexible and provides added functionality in the system.

For claim 21, Abrahams et al teach that the hardware resources are exclusive to partitions and VMs are independent and may not know that other partitions exist ([0031]; [0034]). Gounares teaches first OS to initialize a subset and second OS to another subset (lines 25-31 of col 2). For further clarification, Zimmer[0049]- [0052] mention about under reporting of processing units to GP OS, where non-reported processing units are for I/O OS. [0G56]-[G057] mention that certain processing units are marked for GP OS and remaining processing units are marked for I/O processing units. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Abrahams, Oks, Gounares and Zimmer so that one OS is ignorant about 
For claim 22, Zimmer, [0056] mentions about a table to use for the GSs. [0057]-[0058] mentions that table 512 enables OS to control devices and OSs refer 512 during runtime and boot time. OS receives the indication in response to request for an indication,
Abrahams, in view of Oks, in view of Gounares in view of Zimmer does not mention about UEFI hooking. Examiner takes official notice that UEFI hooking is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide UEFI hooking, since UEFI implementation is more flexible and provides added functionality in the system.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that Abrahams fails to any teaching regarding concurrent execution of first and second OSs and absent that execution on the OSs respective processor core being scheduled. Oks moved the scheduling from the hypervisor to the host VMs, but OSs are still scheduled by the host VMs. Therefore, cited art does not execute concurrent execution of OSs on cores absent scheduling. 



Examiner proposed allowable subject matter: 
The following recitation can be included with the independent claim 1: wherein based on the first and second operating systems booting on the computer system, the method further comprises the hypervisor yielding execution, wherein after the yielding execution, the hypervisor commences execution in the following occurrence: an operating system executing on the computer system attempts to control or execute on a processor core not part of a subset of one or more processor cores on which the operating system is booted; 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186